Robinson, J.
Action by appellant upon a gas lease to recover acreage rental. Upon a trial a judgment was rendered upon a verdict in favor of appellee.
The error assigned questions the action of the court in overruling appellant’s motion for a new trial.
The case is here on the second appeal. Diamond Plate Glass Co. v. Hancock (1900), 24 Ind. App. 701.
There is nothing in the questions here sought to be reviewed to prevent the application of the general rule that the principles of law deelaréd on the appeal of a case, so far as applicable, remain the law of the case on a subsequent appeal, and must be followed whether right or wrong. The ease is in all respects controlled by the principles of law announced in the case of Hancock v. Diamond Plate Glass Co. (1906), 37 Ind. App. 351, and upon the authority of that case the judgment is' affirmed.